Exhibit 10.7

 
SUPPORTED RESEARCH AND LICENSE AGREEMENT
 
This agreement is made and entered into this day of June 24, 2008 (the
"Effective Date") by and between New York Medical College (hereinafter referred
to as "NYMC"), a body having corporate powers under the State of New York and
Applied Vaccine Therapeutics, LLC ( hereinafter referred to as "AVT"), a limited
liability company duly organized under the laws of Delaware
 
WITNESSETH
 
WHEREAS AVT wishes to fund, and desires that NYMC undertake a research program
in the areas of prevention and immunotherapy of cancer, autoimmunity and
infectious diseases as further described in the research protocol attached.
 
WHEREAS NYMC is willing to undertake the Research upon the terms and conditions
set forth below; and


WHEREAS NYMC is the owner of certain patent rights (as later defined herein) and
licensed Know how relating to the inventions: “Immunogens for the treatment of
neoplastic and infectious diseases” and "Expression of prostate specific
molecules in BCG as an immunotherapeutic vaccine for prostate cancer" with
applications for cancer, autoimmunity and infectious diseases and has the right
to grant licenses under said patent rights and licensed Know how.
 
WHEREAS, NYMC warrants and represents that it is the sole and exclusive owner of
all rights, title and interest in and to the inventions and in and to any patent
application(s), both foreign and domestic, that are pending and/or may hereafter
be filed on the inventions.
 
WHEREAS, AVT desires to obtain and NYMC desires to grant an exclusive license
under any and all patent rights, both foreign and domestic, that may hereafter
be sought and/or granted on the inventions granting to AVT the exclusive right
to make, use, and/or sell the inventions for all purposes including use in
research and in the diagnosis, monitoring, and treatment of human disease; and
 
WHEREAS, NYMC desires that the inventions be developed, utilized, and
commercially exploited to the fullest extent reasonably possible given
commercial considerations and desires to grant an exclusive license to AVT in
accordance with the terms and conditions hereinafter specified;
 
NOW, THEREFORE, NYMC and AVT agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 1 DEFINITIONS
 
1.1 The "Effective Date" of this Agreement shall be the date provided
hereinabove specifically.
 
1.2 The "costs of patenting,' as used herein, shall mean attorney's fees, patent
fees, drawing costs and any and all other expenses incurred in filing and
prosecuting a patent application and in maintaining a patent.
 
1.3 "NYMC's Patent Rights," as used herein, shall mean any and all patent
applications, both domestic and foreign, and any divisions, continuations,
continuations in part or reissues arising from, and based upon, any such patent
application(s) issuing therefrom, and any reexamined patents and extensions
thereof which are filed on the inventions during the period from twelve (12)
months before to twelve (12) months after the Effective Date hereof. Such patent
applications and patents shall be listed in Appendix I hereto, which shall be
updated from time to time by written amendment executed by both parties.
 
1.4 "Improvement Patent Rights" shall mean any and all U.S. continuation-in-part
patent application(s) and foreign equivalents thereof filed by NYMC within one
(1) year of the Effective Date which rely for priority upon one or more patent
or application comprising NYMC's Patent Rights as defined by the foregoing
paragraph, and which applications describe inventions the practice of which
necessarily require the practice of the inventions. Improvement inventions"
shall mean the inventions covered by such Improvement Patent Rights. Those
Improvement Patent Rights for which AVT has timely exercised its option, as
defined in Section 6.1.3 herein below, shall be included in NYMC's Patent Rights
licensed hereunder, and shall be added to Appendix I by written amendment to
this Agreement executed by both parties.
 
1.5 "AVT's Patent Rights," as used herein, shall mean any and all pending patent
applications, both domestic and foreign, and any divisions, continuations,
continuations ­in-part, reexamined extensions or reissues arising from, and
based upon, any such patent application(s), and any patent(s) issuing therefrom,
and have their costs of patenting paid by AVT.
 
1.6 "Licensed Product(s)," as used herein, shall mean any composition of matter,
product, apparatus, kit, or component part thereof, and any process, procedure,
or method whose practice or use is covered by any valid claim or claims included
within NYMC's Patent Rights.
 
1.7 "Covered by," as used herein, means any Licensed Products which, when made,
used, practiced, or sold would, but for the license granted to AVT pursuant to
this Agreement, constitute an infringement of any valid claim or claims in any
granted, unexpired, or judicially-validated claim or claims of NYMC's Patent
Rights or of any pending claim in any then-pending but unissued patent
application.


 
2

--------------------------------------------------------------------------------

 
 
1.8 "Sale," as used herein, shall mean the transfer by AVT or AVT's licensee(s)
to a third party of custody, possession, or any right of ownership in a Licensed
Product in an arm's length transaction. A Sale shall be effective immediately
upon said transfer. provided, however, that any transfer of Licensed Product for
the purpose of Clinical Trials or other similar uses required for regulatory
approval of a Licensed Product shall not be counted as a sale.
 
1.9 "Net Sales Revenue," as used herein, shall mean the gross receipts,
royalties, fees, or other valuable consideration of any kind received by or
credited to the benefit of AVT or AVT's licensee(s) for the sale of Licensed
Products less the sum of the following
(a) discounts allowed in amounts customary in the trade
(b) sales, tariff duties and/or use taxes directly imposed and with reference to
particular sales;



(c) outbound transportation prepaid or allowed; and
(d) amounts allowed or credited on returns.
 
1.10 "Know how" shall mean all technology owned, controlled or developed by NYMC
which pertains to licensed products, including but not limited to methods (For
example but not limited to genes, clones, viruses, plasmids, vectors and cell
lines employed therein) for producing and developing organisms(s), or
organism(s) per se, licensed products per se and methods for using, discovering,
manufacturing, delivering licensed products
 
1.11 "Inventions" shall mean inventions incorporating the know-how and/or NYMC
patent rights as listed in the preamble heretoabove.
 
 
ARTICLE 2 RESEARCH
 
2.1 During the term of this Agreement, NYMC shall use efforts commensurate with
other funded projects to perform the Research. Notwithstanding the foregoing,
NYMC makes no warranties or representations regarding its ability to achieve,
nor shall it be bound hereby to accomplish, any particular research objective or
results.
 
2.2 The Research shall be performed by, and under the supervision, of, Drs. Raj
Tiwari and Jan Geliebter, who shall be designated the Principal Investigators
(PI's), together with such additional personnel as may be assigned by NYMC
working directly under the supervision of the PI's. The support of AVT is to the
PI's and is transferable with the PI's. If for any reason Drs. Tiwari or
Geliebter are unable to continue to serve as PIs and a successor(s) acceptable
to both NYMC and AVT is not available, this Agreement may be terminated as
provided in Section 9.4


 
3

--------------------------------------------------------------------------------

 
 
2.3 One year following the start of this agreement's effective date, AVT shall
commence support of Research at NYMC at a minimum of $400,000 per year for four
years. However, NYMC may submit to AVT at any time, and AVT may in its sole
discretion approve in writing, a revised budget or budgets requesting additional
funds. If in any one year period, AVT does not provide NYMC with a minimum of
$400,000, NYMC shall have the right to terminate the agreement. Should this
occur within the first year, NYMC shall reimburse AVT for its patent costs to
date.
 
2.4  The support of AVT to the PIs for research on its behalf is investigator
driven and is transferable with the PIs as per federal grant transfer rules and
regulations.
 
2.5 The Indirect costs that AVT agrees to pay to NYMC in addition to the Direct
cost of research is 30% and it is agreed upon that all costs for charges that
NYMC facilities incurs will be identical to NYMC charges to its research
investigators funded by federal grants.
 
All checks shall be made payable to New York Medical College, shall include
reference to the Principal investigator and his department, and shall be sent
to:
 
New York Medical College
Office of Research Administration Administration Building
Valhalla, NY 10595
Attention: Ms. Catharine Crea
 
 
ARTICLE 3 GRANT
 
3.1 NYMC hereby grants to AVT a worldwide exclusive license including the right
to sublicense under NYMC's Patent Rights and Licensed Know-how to make, use, and
sell Licensed Products covered by NYMC's Patent Rights with applications to
cancer, autoimmunity and  infectious diseases.
 
3.2. All sublicenses shall include all the rights and obligations due NYMC that
are contained in this Agreement.
 
3.3 AVT shall forward to NYMC a copy of each and any sublicense agreement upon
execution by the parties.
 
3.4 Upon termination of this Agreement pursuant to Article 9, AVT shall provide
NYMC with a complete listing of all sublicenses then in effect, and any
sublicensee thereunder may elect to have its sublicense converted into a direct
license with NYMC by advising NYMC, in writing, within sixty (60) days of
receipt of notice of such termination, of the sublicensee's election and
agreement to assume in respect to NYMC all obligations contained in its
sublicense agreement with AVT.


 
4

--------------------------------------------------------------------------------

 
 
3.5 NYMC reserves unto itself the personal right to make, have made, use, and
publish Licensed Products and licensed Know-how for purposes of scholarly
research by or on behalf of NYMC and; these uses shall not be for any commercial
purposes.  NYMC shall receive no remuneration of any kind whatsoever and shall
not supply Licensed Products to any third parties or customers of AVT without
permission of AVT. NYMC further agrees to notify AVT of any information to be
publicly disseminated by NYMC relating to Licensed Products and Licensed
Know-how at least ninety (90) days prior to any such public dissemination so
that AVT can take any steps deemed necessary by it to preserve domestic and/or
foreign patent rights.

 
ARTICLE 4 COMPENSATION-ROYALTIES
 
4.1 For the right, privileges, and license granted hereunder, AVT shall pay
royalties to NYMC in the manner hereinafter provided to the end of the term of
NYMC's Patent Rights or until this Agreement shall be terminated.
 
4.1.1 AVT shall pay a License Issue Fee of Thirty Thousand Dollars ($30,000.00),
said License Issue Fee shall be deemed earned and due thirty (30) days upon
execution by both parties of the present agreement.
 
4.1.2 AVT shall not receive from sublicensees or from customers anything of
value in lieu of cash payments or equities as consideration for any sublicense
under this Agreement, without the express written permission of NYMC, which
shall not be unreasonably withheld.
 
4.1.3 In the case of sublicensees any and all royalty and non-royalty income
(e.g. license issue fees, minimum annual royalties, etc.) shall be included
within the calculation of Net Sales Revenue for the purpose of calculating
royalty and non-royalty payments to NYMC.
 
4.1.4 AVT shall pay royalties to NYMC in an amount equal to a percentage of Net
Sales Revenue of the Licensed Products according to the following schedule for
diagnostic products:
 

Royalty Rate   Net Sales of Licensed Products       3%   $0-$20,000,000 2%  
$20,000,001 - $50,000,000 1%    >$50,000,000

 
 
5

--------------------------------------------------------------------------------

 
 
4.1.5 AVT shall pay royalties to NYMC in an amount equal to a percentage or Net
Sales Revenues of the Licensed Products according to the following schedule of
Therapeutic Products
 

Royalty Rate   Net Sales of Licensed Products       1%    $0-$20,000,000 2%  
$20,000,001 - $50,000,000 3%    >$50,000,000

 
4.1.6 In addition to Running Royalties, seventeen and one half percent (17.5%)
of any payments, including but not limited to, sublicense issue fees, royalties
from sublicenses, maintenance fees or similar charges received from sublicensees
in consideration for the Licensed Products and licensed processes or the right
to make, use lease, provide, transfer or sell the Licensed processes shall be
payable to NYMC.


4.2  In the event AVT receives any form of consideration other than cash or cash
equivalent, from a customer, sublicense, joint venture or otherwise (the
“Non-Cash Consideration”), NYMC shall have the right to elect cash or in-kind
payment by AVT, provided, however, that if the Non-Cash Consideration is
restricted or not saleable for a period of time and NYMC elects cash rather than
in-kind payment by AVT, NYMC agrees to accept a promissory note that would be
payable in cash when the Non-Cash Consideration becomes unrestricted and
saleable.
 
 
ARTICLE 5 RECORD KEEPING AND REPORTS
 
5.l  AVT agrees to keep accurate records in sufficient detail to enable the
royalties payable by AVT to NYMC hereunder to be determined, and agrees to
permit said records to be examined from time to time during the life of this
Agreement, and for one (1) year after the expiration and termination thereof, by
an independent auditor or independent public accountant acceptable to AVT and
NYMC at reasonable intervals, during normal business hours, and to the extent
necessary to verify the reports and payments required hereunder.
 
5.2 AVT agrees that any sublicense agreement pertaining to the Research Program
shall require that the sublicensee keep records comparable to those detailed in
paragraph 5.2, submit Reports to AVT comparable to those reports detailed in
paragraph 5.3 and that these records shall be accessible to authorized
representatives of both AVT and NYMC at reasonable intervals, during normal
business hours, and to the extent necessary to verify the reports and payments
required hereunder.
 
5.3 AVT agrees to furnish NYMC with written Reports transmitted via certified
mail to NYMC at NYMC's business address within two (2) months of the termination
of each calendar half-year; i.e., such written reports shall be due on or before
August 31 and the last day of February of each calendar year, setting forth
separately, by model number or other identifying designation, the total number
of Licensed Products theretofore made and sold hereunder during the preceding
calendar half-year and the royalties due thereon. Each such Report shall be
accompanied by a copy of any sublicensee's report received subsequent to AVT's
prior report and prior to AVT's current Report. Each such report shall be signed
by an authorized representative of AVT accompanied with a remittance covering
the royalties then due. The first such report shall be submitted to NYMC on or
before that time period and shall cover the period from the Effective Date of
this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
5.4 In the event that AVT's royalties calculated for any semiannual period are
in error by greater than minus twenty-five (-25%), the costs of any audit and
review initiated by NYMC will be borne by AVT; otherwise, NYMC shall bear the
costs of any audit initiated by NYMC.

 
 
ARTICLE 6 PATENT  RIGHTS
 
6.1 NYMC shall at all times retain the right to file any and all patent
applications, both foreign and domestic, wherein NYMC's employee(s) (or other
persons under obligation to assign to NYMC) is (are) the inventor(s) on
application, using patent counsel of NYMC's choice. Any such patent applications
and patents issuing therefrom shall be assigned to NYMC. Such applications filed
during the period from twelve (12) months before to twelve (12) months after the
Effective Date hereof, and patents issuing therefrom, shall be included among
NYMC's Patent Rights.
 
6.2.1 Payment of all fees and costs relating to the filing, prosecution, and
maintenance of the patent rights shall be the responsibility of AVT, whether
such fees and costs were incurred before or after the date of this Agreement.
AVT will reimburse NYMC for all such expenses upon receipt of invoices from NYMC
provided that NYMC shall furnish to AVT copies of documents relevant to any such
cost of patenting.
 
6.2.2 For any patent applications filed after the Effective Date, AVT shall have
the option of selecting patent counsel for preparing, filing, prosecuting and
maintaining any and all patents.
 
6.2.3 NYMC shall at all times retain the right to file any and all patent
applications, both foreign and domestic, wherein NYMC's employee(s)(or other
persons under obligation to assign to NYMC) is (are) the inventor(s). For the
first (1) year of this Agreement, NYMC shall promptly disclose all improvement
inventions to AVT, and AVT shall have a sixty (60) day option to have such
applications filed included in the NYMC's Patent Rights licensed hereunder. This
option may, at AVT's discretion, be exercised by AVT's written commitment to
accept responsibility for all patent matters including optional selection of
patent counsel as in 56.11, above. If AVT does not assert its right to select
patent counsel, it shall reimburse NYMC for all costs of patenting incurred in
filing, prosecution, and maintenance of any such application and maintenance of
any patent issuing thereon, including reasonable attorneys' fees.
 
 
7

--------------------------------------------------------------------------------

 
 
6.3 In the event that AVT and NYMC jointly develop invention(s) relating to the
INVENTIONS including the Improvement Patents, the parties shall promptly inform
one another of such joint inventions in writing. As provided by law, each shall
own an undivided interest in same. AVT shall have sixty (60) day option to
obtain an exclusive license to NYMC's interest in such patent applications and
patents. This option may, at AVT's discretion, be exercised by AVT's written
commitment to accept full and complete responsibility for all costs of patenting
incurred in filing, prosecution, and maintenance of any such application and
maintenance of any patent issuing thereon, including reasonable attorney's fees.
 
6.4 AVT shall promptly notify NYMC in writing if it determines that it will
decline to exercise any option granted pursuant to Section 6.3 hereinabove, or
that it will not, for any reason, accept or continue to discharge financial
responsibility for the filing, prosecu­tion, or maintenance of any domestic or
foreign application or patent that is part of the NYMC Patent Rights or would
become part of the NYMC Patent Rights if such responsibility were accepted. Such
notice shall be given to NYMC at least two (2) months prior to any deadline for
filing any response or taking any other action necessary to file, prosecute, or
otherwise maintain any such application and/or patent in existence. Upon (i)
NYMC's receipt of such notice, or (ii) in the case of an option under Section
6.3 hereinabove, the expiration of the option period specified therein, or (iii)
upon AVT's having failed to discharge such responsibility to prosecute or
maintain, as evidenced by AVT having failed to make required payments for more
than ninety (90) days past the date due, NYMC shall immediately and continuously
thereafter have the sole and exclusive right to file, prosecute, and/or maintain
any such patent application or patent at its own expense, or not to do so, at
its sole discretion. Such applications shall be deleted from the list of
licensed NYMC Patent Rights attached as Appendix I hereto (if they have been
previously added, and if not, the obligation to so add shall be discharged), and
such applications and any patents issuing therefrom shall not be included within
the NYMC Patent Rights licensed hereunder. AVT shall thereafter have no rights
or interest in same, and NYMC shall be free to license such rights to third
parties, without any obligation to AVT whatsoever.
 
6.5 AVT agrees to cooperate in preparing and prosecuting the applications and in
maintaining the patents comprising the NYMC Patent Rights licensed to AVT
hereunder. AVT acknowledges that it shall not have any right to direct
activities of NYMC's patent counsel, by virtue of its having paid or agreed to
pay attorneys' fees, or otherwise; however, NYMC agrees to keep AVT advised
regarding such patent prosecution by sending copies to AVT, within thirty (30)
days of their generation, of all written communications regarding such
prosecution to or from the U.S. Patent Office, and will consider comments and
suggestions by AVT with regard to same.
 
6.6 If, at any time during the term of this Agreement, NYMC elects to abandon
any pending patent application or any patent issued thereon, either foreign or
domestic, it shall notify AVT of that decision at least two (2) months prior to
any deadline for filing any response or taking any other action necessary to
maintain any such application and/or patent in existence; and, thereafter, AVT
shall have the right and option to take over the sole and exclusive
responsibility for the prosecution of any such application and/or the
maintenance of any such patent solely at AVT's expense. Such patents and patent
applications shall be assigned to AVT and any patent issuing therefore shall not
be included for a royalty or other fees under this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 7 DUE DILIGENCE
 
7.1 AVT, during the entire term of this Agreement shall utilize reasonable
efforts in proceeding with the development, manufacture, sale, and commercial
exploitation of Licensed Products, provided, however, that AVT shall be entitled
to exercise prudent business judgment in meeting its reasonable diligence
obligations hereunder.
 
7.2  AVT agrees to keep NYMC fully and promptly informed of its progress on the
commercial exploitation of Licensed Products hereunder as per the reporting
provisions of Article 5.
 
7.3. NYMC shall have the right to terminate this agreement if no revenues
including research support or royalty income are received in any consecutive 4
year period.
 
 
ARTICLE 8 PATENT MARKING
 
AVT shall mark, and shall require its sublicensee(s) to mark, each Licensed
Product made and sold by it or by them with an appropriate patent marking
identifying the pendency of any U.S. application and/or any issued U.S. or
Canadian patent forming any part of NYMC's Patent Rights.
 
 
ARTICLE 9  TERM AND TERMINATION
 
9 1 This Agreement shall be in force from the Effective Date hereof and shall
remain in full force and effect thereafter until the last of NYMC's Patent
Rights expires unless sooner terminated in accordance with the provisions set
forth herein below
 
9.2 If no U.S. patent shall issue under NYMC's Patent Rights, and if no
application is then pending, then this Agreement may, at AVT's option, be
terminated at any time on and after the third (3rd) anniversary of the Effective
Date of this Agreement by giving to NYMC ninety (90) days written notice of
intent to terminate.
 
9.3 If, at any time, AVT shall have defaulted in the performance of its
obligations hereunder, NYMC may give written notice of such default; and, if
such default has not been cured within ninety (90) days after such written
notice, this Agreement shall terminate forthwith on the ninety-first (91st) day
following the date of such written notice.
 
9.4 If, at any time, NYMC shall have defaulted in the performance of its
obligations hereunder, AVT may give written notice of such default; and, if such
default has not been cured within ninety (90) days after such written notice,
this Agreement shall terminate forthwith on the ninety-first (91st) day
following the date of such written notice.
 
 
9

--------------------------------------------------------------------------------

 
 
9.5  AVT may terminate this agreement for any reason upon giving NYMC at least
90(ninety) days written notice.
 
 
ARTICLE 10 DISPOSITION OF LICENSED PRODUCTS ON HAND UPON TERMINATION
 
10.1 In the event of early termination of this Agreement, AVT and its
sublicensees shall have the right to use or sell all the Licensed Products on
hand at the time of such early termination, provided that AVT shall be obligated
to pay to NYMC a royalty on such sales as set forth in this Agreement if, at
that time, there remains in existence any of NYMC's Patent Rights covering the
transfer of such Licensed Product.
 
10.2 In the event of termination of this Agreement by virtue of expiration of
the last to expire of NYMC's Patent Rights and/or upon any final determination
that there then remain no valid, enforceable and infringed NYMC's Patent Rights
covering the Licensed Products, then thereafter AVT and its sublicensees shall
have the right to make, use, and sell such products without any obligation to
pay royalties thereon and/or account
to NYMC therefore.


 
ARTICLE 11 FEDERAL RIGHTS
 
AVT agrees that it is subject to all applicable terms and conditions of Public
Law 96-517, as amended, and AVT acknowledges that the United States Government
has certain rights in this inventions under grant 37VGT 401 including a
non-exclusive, non-transferable, paid up license hereto granted by NYMC.
 
 
ARTICLE 12 PATENT ENFORCEMENT
 
12.1 In the event AVT becomes aware of an infringement or violation respecting
the Licensed Product, AVT shall promptly inform NYMC in writing of such
infringement and the parties shall review the advisability of instituting legal
action against any such infringement or violation of the Licensed Product. If
NYMC does not agree to pursue the infringement or violation in cooperation with
AVT within ninety (90) days of such notice, AVT may pursue such infringement or
violation on its own behalf and in the name of NYMC (as a nominal party) and
NYMC shall cooperate as reasonably requested by AVT.
 
12.2 The costs and expenses of actions jointly commenced by AVT and NYMC against
third parties for infringement of the Licensed Product shall be borne by the
parties equally. Provided, however, that NYMC's share of such litigation cost
shall be deducted from the royalties payable hereunder, if any, and NYMC shall
not be required to pay any amounts exceeding .the total royalties paid or due at
the inception of the legal action. Any damages, costs and amounts recovered or
received in settlement as a result of the legal action shall first go to
reimburse costs and expenses borne by the parties and the remainder shall then
be allocated according to the royalty rate in effect at the time of such
recovery.
 
 
10

--------------------------------------------------------------------------------

 
 
12.3 In the event that AVT elects not to pursue the infringement or violation at
its own expense under paragraph 11.1, then NYMC may choose to pursue the
infringement of violation at its own expense and NYMC shall be entitled to
retain all damages, costs and amounts recovered or received in settlement.
 
12.4 In the event that AVT elects to pursue the infringement or violation at its
own expense when NYMC elects not to proceed jointly as under this Article 11,
then AVT shall be entitled to retain all damages, costs and amounts recovered or
received in settlement.
 
12.5 Nothing herein shall obligate either NYMC or AVT to enter into any
litigation of any nature whatsoever with regard to the Licensed Product.
 
12.6 AVT and NYMC hereby agree to cooperate reasonably with each other in any
proceeding instituted hereunder. Such litigation shall be controlled by the
party bringing suit, except when such suit is brought jointly, in which case AVT
shall control.
 
12.7 If an allegation of infringement against any Licensed Product is brought to
the attention of AVT or NYMC, the procedures outlines in 12.1 through 12.4 shall
apply. However, should AVT incur such expenses up to fifty (50%) of royalties
due NYMC shall be deducted therefrom during the pendency of the litigation.
 
 
ARTICLE 13 USE OF NAMES. TRADE NAMES AND TRADEMARKS
 
Nothing contained in this Agreement shall be construed as conferring any right
to use in advertising, publicity, or other promotional activities any name,
trade name, trademark, or other designation of a party hereto, including any
contraction, abbreviation, or simulation of any of the foregoing, unless the
express written permission of the other party has been obtained. The use of the
name New York Medical College by AVT is expressly prohibited without prior
written approval.
 
 
ARTICLE 14 WAIVER
 
No omission or delay of either party hereto in requiring due and punctual
fulfillment of the obligations of any other party hereto shall be deemed to
constitute a waiver by such party of its rights to require such due and punctual
fulfillment, or of any other of its remedies hereunder.
 
 
ARTICLE 15 WARRANTIES
 
15.1 NYMC warrants that it has the lawful right to grant the license set forth
herein.
 
15.2 NYMC makes no express or implied warranties of merchantability or fitness
of the Licensed Products for any particular purpose.
 
 
11

--------------------------------------------------------------------------------

 
 
15.3 Nothing in this Agreement shall be construed as:
 
 i)             a warranty or representation by NYMC as to the patentability,
validity, or scope of any of NYMC's Patent Rights; except that NYMC warrants
that it presently knows of no impediment to the patentability or validity of any
of NYMC's Patent Rights.
 
ii)            a warranty or representation that anything made, used, sold, or
otherwise disposed of under any license granted in this Agreement is or will be
free from infringement of patents of proprietary rights of third parties, or
 
iii)           an obligation to bring or prosecute actions or suits against
third parties for infringement
 
 
ARTICLE 16  SUCCESSION AND ASSIGNABILITY


16.1 This Agreement and the rights and benefits conferred upon AVT may be
assigned, transferred and/or sold by AVT to a third party only with the prior
written consent of NYMC, provided that such consent shall not be unreasonably
denied.  However, AVT may assign or transfer this Agreement and the rights and
benefits hereunder to its successor entity provided that AVT gives at least
sixty (60) days prior notice to NYMC of such assignment or transfer to its
successor entity, and provided that its successor entity is able to develop,
utilize and commercially exploit the invention to the fullest extent reasonably
possible given commercial consideration, as determined by AVT.  In the event of
an assignment, transfer and/or sale of the license and this agreement to a third
party, NYMC shall be entitled to twenty-five (25) percent of any consideration
received by AVT from the third party.
 
16.2 This Agreement may be assigned by NYMC.
 
16.3 This Agreement shall be binding upon and inure to the benefit of the
successors, representatives, and assigns of the parties hereto.
 
 
ARTICLE 17 IDEMNITY
 
17.1 AVT agrees to indemnify, hold harmless, and defend NYMC, its officers,
employees, and agents, against any and all claims, suits, losses, damages,
costs, fees, and expenses resulting from or arising out of exercise of this
Agreement, including, but not limited to, any damages, losses or liabilities
whatsoever with respect to death or injury to any person and damage to any
property arising from the possession, use, or operation of Licensed Products by
AVT or its sublicensees or their customers in any manner whatsoever unless due
to the gross negligence or willful actions of NYMC.
 
 
12

--------------------------------------------------------------------------------

 
 
17.2 However, AVT has no obligation of indemnification for an claims, suits,
losses, damages, costs, fees, and expenses resulting from the use of the
possession, use or operation of Licensed Products by NYMC under paragraph 2.3.
 
 
ARTICLE 18 NOTICES
 
Any payment, notice, or other communication required or permitted to be given by
either party hereto shall be deemed to have been properly given and be effective
on the date of delivery if delivered, in writing, in person or by first class
certified mail, with postage prepaid and return receipt requested, to the
respective addresses set forth below, or to such other address as either party
shall designate by written notice given to the other party:
 

  In the case of AVT: Dr. Abraham Mittelman  
405 Tarrytown Road, Suite 1580
 
White Plains, NY 10607

\

 
In the case of NYMC: New York Medical College
 
Valhalla, NY 10595
 
Attn: Associate Dean for Research Administration

 
 
ARTICLE 19  APPLICABLE LAW


This Agreement shall be construed in accordance with, and its performance shall
be governed by, the laws of the State of New York.
 
 
ARTICLE 20  LAWS AND REGULATIONS
 
This Agreement shall be governed by, and construed and enforced in accordance
with, the Laws of the State of New York. AVT shall cooperate with NYMC in
complying with any applicable state and local laws, regulations and policies
governing research.
 
 
ARTICLE 21 MISCELLANEOUS
 
21.1 The headings of the several sections of this Agreement are inserted for
convenience and reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
 
21.2 This Agreement shall not be binding upon the parties until it has been
signed by, or on behalf of, each party, in which event it shall be effective as
of the Effective Date.
 
21.3 No amendment or modification hereof shall be valid or binding upon the
parties unless made in writing and signed as aforesaid.
 
21.4 This Agreement embodies the entire understanding of the parties and
supersedes all previous communications, representations, or understandings,
either oral or written, between the parties relating to the subject matter
hereof,
 
 
13

--------------------------------------------------------------------------------

 
 
21.5 If any provision or provisions of this Agreement shall be held to be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not be in any way affected or impaired
thereby.

 
IN WITNESS WHEREOF, both NYMC and AVT have executed this Agreement, in duplicate
originals but collectively evidencing only a single contract, by their
respective officers hereunto duly authorized, on the day and year hereinafter
written.
 
By:
APPLIED VACCINE THERAPEUTICS, LLC,
 


 


/s Abraham Mittelman
Name: Dr. Abraham Mittelman
Title: Manager
Date: 6/24/2008


NEW YORK MEDICAL COLLEGE




/s/ Catherine Crea
Name: Catharine Crea,
Title: Associate Dean
Date: 6/24/2008
 
 
14

--------------------------------------------------------------------------------

 